DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/12/2022 has been entered.  Claim(s) 1, 3-4, and 9-10 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome each and every 112b rejection previously set forth in the Non-Final Office Action mailed 02/08/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101882494 A, translation submitted with the IDS submitted 01/16/2020 referred to herein) Liu herein, in view of Iwasaki et al. (EP 1679724 A1) Iwasaki herein, in further view of Ormerod (The Physical Metallurgy and Processing of Sintered Rare Earth Permanent Magnets), in further view of Gong et al. (WO 2011032432 A1) herein Gong, as evidenced by Rolfe (Paper 18 Cold Isostatic Presses: Equipment and Techniques Used at A.W.R.E.).  For examination purposes, when referring to Liu the examiner refers to the document applicant submitted with the IDS, however the examiner notes that there are translation errors with this document based on other machine translations, errors include Liu saying “hafnium” in place of samarium, dysprosium in place of gadolinium, and saying particle “size” in place of “diameter”.
Regarding claim 1, Liu teaches
A preparation method of a samarium-cobalt magnet [abstract, Liu], involving making an alloy powder [page 2 step 3, Liu], wherein the production of the alloy powder involves a quick-setting process [page 2 step 2, Liu] which involves melting the starting materials into tablets [page 3, Liu] which the examiner submits is equivalent to smelting into master alloys, forming the powder through grinding including a jet mill process to the desired particle size [page 2 step 3, Liu] which the examiner submits is equivalent to pulverizing, comprising a composition given below in Table 1, the examiner notes that Liu discloses the use of a heavy rare earth element [abstract, Liu] which is optimally either dysprosium or gadolinium [page 3, Liu].  The examiner notes that the overlap of the alloy powder compositions of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Liu does not specifically disclose that the materials in table 1 add up to 100 weight % however the examiner notes that any alloy has a total weight % of 100, further Liu does not specify elements beyond Sm, a heavy rare earth element, Co, Fe, Cu, and Zr and so any mixture of these elements should add up to 100 weight%.
Table 1

Instant application, claim 1, weight %
Instant application, claim 3, weight %
Liu, mass % [abstract, Liu]
Sm
11.5-13
12.5-13
10-25
Gd
13-14.5
13-13.5
5-15
Co
50-53
50-51
45-55
Fe
15-17
15-16
10-20
Cu
6-10
6-8
3-9
Zr
2-5
2-3
1-3


Grinding, including a jet mill process, the magnetic alloy powder to a particle size of 3-5µm [page 2 step 3, Liu] which the examiner submits meets the instant limitation of “pulverizing”.  The examiner notes that the exemplary particle size range of 3-5µm that falls within the instantly claimed particle size range anticipates said claimed range.  See MPEP 2131.01(I).  As discussed above, for Liu the translation submitted by applicant has size and diameter as equivalent terms.
The use of magnetic field molding [page 2 step 4, Liu], isostatic pressing [page 2 step 4, Liu], sintering [page 3 step 5, Liu], solution treatment [page 3 step 5, Liu] and aging [page 3 step 6, Liu].
A cold isostatic pressure of 200-350 MPa for 10-20 seconds [page 2 step 4, Liu]
Sintering at 1160-1230°C for 0.4-0.8 hours [page 3 step 5, Liu], the examiner submits that reaching this temperature requires heating.  The examiner notes that the overlap of the sintering temperature and duration of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Solution treating at 1100-1200°C for 2-5 hours [page 3 step 5, Liu] which examiner submits must require cooling down from the sintering temperature.  The examiner notes that the overlap of the solution treatment temperature and duration of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cooling to room temperature [page 3 step 5, Liu], which the examiner submits is generally considered to be about 20-22°C.  The examiner notes that the overlap of the temperature of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Aging at 830-870°C for 5-10 hours [page 3 step 6, Liu].  The examiner notes that the overlap of the aging temperature and duration of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cooling to 400°C at a rate of 0.5-2°C/min [page 3 step 6, Liu].  The examiner notes that the overlap of the cooling rate of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the exemplary temperature of 400°C that falls within the instantly claimed temperature range anticipates said claimed range.  See MPEP 2131.01(I).
Hold at 400°C for 1-5 hours [page 3 step 6, Liu].  The examiner notes that the overlap of the holding duration of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cooling to room temperature [page 3 step 6, Liu], which the examiner submits is generally considered to be about 20-22°C.  The examiner notes that the overlap of the temperature of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Liu does not specifically disclose air cooling, however the examiner submits that it would be obvious to one of ordinary skill in the art to perform this cooling method as it occurs naturally and thus does not incur any extra costs from equipment or quenchant.  Further the examiner submits that absent a specific indication as the cooling method, as in the case of Liu, that either air cooling can be assumed as it occurs naturally and thus does not require a specific step to be stated, or that any cooling method works including the natural method of cooling, air cooling.
Regarding claim 1, Liu does not teach mixing of the alloy powder with zirconium powder that is 0.1-0.35 weight % of the alloy powder, wherein the zirconium has an average particle diameter of 3-5 µm, however the examiner submits that performing this step would be obvious in view of Iwasaki as evidenced by Ormerod.  
Iwasaki teaches that adding an additive metal powder, such as Zr, to a pulverized raw alloy for producing a rare earth sintered magnet [0008, Iwasaki] can strengthen the material when it is compacted [0009, Iwasaki] in an amount of 0.01 mass% or more [0034, Iwasaki] and optimally 0.15-0.3 mass% [0035, Iwasaki].  The examiner notes that the overlap of the weight of the zirconium powder of Iwasaki and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that Iwasaki similarly compacts the alloy powder through pressing [page 2 step 4, Iwasaki].  Iwasaki does not teach the production of a samarium cobalt magnet, Iwasaki instead teaches the production of an R-T-B magnet [0016-0017, Iwasaki], however it would be obvious to one of ordinary skill in the art that improving the compaction process for an R-T-B magnet would be applicable to a samarium cobalt magnet in view of Ormerod.  Ormerod teaches that the processing of various types of rare earth permanent magnet materials, including either R-T-B and SmCo magnets, can be carried out by a broadly similar powder metallurgical process [page 59, 3.1, Ormerod] including isostatic pressing [page 63, Ormerod].  Ormerod thus presents strong evidence of obviousness in substituting the compacting method of Iwasaki, including strengthening with zirconium, for the compacting method of Liu given that Ormerod teaches the compaction methods can be equivalently applied to both R-T-B magnets and SmCo magnets.  See MPEP 2144.06(II).  The examiner submits that it would have been obvious to one of ordinary skill in the art to add the zirconium powder of Iwasaki to the alloy powder of Liu in order to increase the strength of the compacted material.
The size of the additive metal powder, such as zirconium, is 50µm or less, preferably 10µm or less [0036, Iwasaki] and that size is determined by D50 [0041, Iwasaki] which examiner notes is the same method as the instant application uses [0033, instant specification].  The examiner notes that the overlap of the zirconium particle size of Liu modified by Iwasaki and Ormerod and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 1, the examiner notes that the recitation “to give a compact having a density of 3.8-4.5 g/cm3” is an instance of functional language which is considered to merely require either the use of 3 MPa or more pressure during shaping [0051, specification] and for during the magnetic field shaping for the compact to reach a density of 3.8-4.5 g/cm3.
Regarding claim 1, the examiner notes that the recitation “to give a green compact having a density of 4.8-5.4 g/cm3” is an instance of functional language which is considered to not impart additional limitations as this density should naturally be achieved by isostatic pressing the claimed composition at the instantly claimed pressure and duration.
Regarding claim 1, Liu does not teach a specific magnetic field shaping pressure, a density resulting from magnetic field shaping, wrapping the compact in a plastic bag, evacuating the plastic bag, pressing at 15-24 MPa for 10-30 seconds, or sintering in a vacuum, however the examiner submits that these steps would be obvious in view of Gong and as evidenced by Rolfe.
As discussed above, Liu teaches magnetic field shaping and isostatic pressing with a cold isostatic pressure of 200-350 MPa for 10-20 seconds [page 2 step 4, Liu].  Gong teaches performing magnetic field shaping with isostatically pressing with a magnetic field of 1.2-2.0 T and an isostatic pressure of 10-200 MPa for 10-60 seconds [page 5 lines 20-24, Gong] for the purpose of making a rare earth magnet [page 2 line 11, Gong].  The examiner submits that performing the magnetic field shaping concurrently with isostatic pressing with a pressure of 10-200 MPa meets the limitation of a pressure of 3 MPa or more during magnetic field shaping and so as discussed above, the shaping and pressing of Gong will be entirely capable of achieving a density of 3.8-4.5 g/cm3 followed by a density of 4.8-5.4 g/cm3, which meets the aforementioned functional limitations.  The examiner notes that the overlap of the pressure and pressing duration of Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that as both the pressing methods of Gong and Liu are both methods of compacting rare earth powders for sintering as would have been recognized by one of ordinary skill, it would have been prima facie obvious to substitute pressing at 10-200 MPa for 10-60 seconds while magnetic field shaping for magnetic field shaping followed by pressing at 200-350 MPa for 10-20 seconds.  Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  See MPEP 2143(I)(B).  Alternatively, examiner submits that it would have been obvious to one of ordinary skill in the art to substitute the pressing method of Gong for that of Liu in order to control the density of the resulting compacted rare earth material, higher pressures and durations would lead to more compact materials that are stronger whereas lower pressures and durations would lead to lighter materials.
Neither Liu, Iwasaki, nor Gong specifically disclose wrapping the compact with a plastic bag and evacuating the plastic bag prior to isostatic pressing, however the examiner submits that this step is a known step of isostatic pressing as evidenced by Rolfe.  Rolfe discloses that isostatic pressing essentially involves “placing the powder in a rubber or plastic container which with its contents is placed in a suitable vessel and subjected to a high hydraulic pressure” [page 239 first paragraph, Rolfe] and that the container is a bag that is evacuated prior to pressing [page 246 paragraphs 1-3, Rolfe].  The examiner submits that any isostatic pressing would involve wrapping the powder to be compacted in a plastic bag and evacuating prior to compaction as evidenced by Rolfe.
Liu teaches sintering in a positive pressure atmosphere of inert gas rather than sintering in a vacuum [page 3 step 5, Liu].  However, Gong teaches sintering and tempering under a vacuum of 2*10-2 Pa to 5*10-2 Pa [page 5 lines 27-29, Gong].  The examiner notes that as both sintering atmospheres of Gong and Liu both prevent oxidation of the compact during sintering as would have been recognized by one of ordinary skill, it would have been prima facie obvious to substitute sintering under a vacuum for sintering under a positive pressure inert gas atmosphere.  Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  See MPEP 2143(I)(B).  Alternatively, the examiner submits that it would be obvious to one of ordinary skill in the art to use the vacuum of Gong in place of the positive pressure inert atmosphere of Liu because doing so prevents the cost of purchasing an inert gas used for an inert positive pressure atmosphere.  The examiner notes that the overlap of the vacuum pressure of Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, as shown above in Table 1, Liu modified by Iwasaki, Ormerod, and Gong teaches an alloy powder comprising a composition that overlaps with that of the instant claims. The examiner notes that the overlap of the alloy powder compositions of Liu modified by Iwasaki, Ormerod, and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, as discussed above Liu modified by Iwasaki, Ormerod, and Gong teaches the addition of zirconium powder in an amount of 0.01 mass% or more [0034, Iwasaki] and optimally 0.15-0.3 mass% [0035, Iwasaki].  The examiner notes that the overlap of the weight of the zirconium powder of Liu modified by Iwasaki, Ormerod, and Gong and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Applicant first argues Liu does not disclose starting materials for forming an alloy powder comprising 13-14.5 wt% gadolinium and further argues that Liu teaches the use of 5-15% heavy rare earth elements which must include dysprosium based on claim 2 and examples 1-2 of Liu.  The examiner cannot concur.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).  Liu teaches the use of 5-15% heavy rare earth elements wherein the elements can be gadolinium and/or dysprosium, the elements of Liu are not limited to having to contain dysprosium merely because the examples and claim 2 use dysprosium.  The examiner notes that embodiment 2 does not contain gadolinium [0055, Liu] which the examiner submits means only one of the rare earth elements is required rather than both.  
Applicant then argues that Liu does not teach mixing the alloy powder with a zirconium powder with an average particle diameter of 3-5 µm.  The examiner cannot concur. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that the use of zirconium powder of the claimed size is disclosed by Iwasaki.  Applicant further argues that Iwasaki fails to fill the deficiencies of Liu because Iwasaki teaches Zr powder having a plate surface of 15 µm and a thickness of 3 µm and the magnet comprises at most 1% Zr based on paragraph 0076 and Table 10 of Iwasaki.  The applicant argues that Iwasaki does not teach a composition of 2-5 wt% Zr.  The examiner cannot concur.  First the examiner notes that the addition of zirconium would have been obvious to add as a separate powder as discussed above, the examiner did not present that Iwasaki would be used to modify the composition of the alloy powder to be 2-5 wt% Zr.  Further the examiner notes that as discussed above the size of the additive powder, such as Zr, as taught by Iwasaki is 50µm or less, preferably 10µm or less and is not limited to the example wherein the Zr powder has a plate surface of 15 µm and a thickness of 3 µm.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).
Applicant then argues that Liu does not teach obtaining a compact having a density of 3.8-4.5 g/cm3 or cold isostatically pressing the compact at 15-24 MPa for 10-30 seconds to give a green compact having a density of 4.8-5.4 g/cm3.  The examiner cannot concur.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that obtaining a compact having a density of 3.8-4.5 g/cm3 or cold isostatically pressing the compact at 15-24 MPa for 10-30 seconds to give a green compact having a density of 4.8-5.4 g/cm3 is achieved through the modification of Gong.  The examiner further argues that Gong produces an Nd-Fe-B magnet and thus does not teach a samarium-cobalt magnet having the instantly claimed density and that Liu uses a pressure of 200-350 MPa for 10-20 seconds and is silent to the pressure in the present invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that as discussed above, it would have been obvious to substitute the method of compacting a rare earth magnet of Gong for the compaction method of Liu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734